FILED
                              NOT FOR PUBLICATION                           SEP 30 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MANUEL DAVID BORRAEZ,                             No. 12-73961

               Petitioner,                        Agency No. A013-590-835

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Manuel David Borraez, a native and citizen of Colombia, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. See Alphonsus v. Holder, 705 F.3d

1031, 1036-37 (9th Cir. 2013); Arteaga v. Mukasey, 511 F.3d 940, 942 n.1 (9th

Cir. 2007). We review for substantial evidence factual findings, INS v. Elias-

Zacarias, 502 U.S. 478, 481 & n.1 (1992), and we deny in part and dismiss in part

the petition for review.

      Borraez does not challenge the agency’s determination that he is ineligible

for asylum based on his conviction for an aggravated felony.

      Borraez does not contend that he suffered past persecution. Substantial

evidence supports the agency’s finding that Borraez failed to establish a clear

probability of future persecution. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th

Cir. 2003) (petitioner’s fear was too speculative to meet the standard for relief).

Accordingly, Borraez’s withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Borraez failed to establish that it is more likely than not he will be tortured by or

with the acquiescence of the government of Colombia. See Silaya v. Mukasey, 524

F.3d 1066, 1073 (9th Cir. 2008).




                                           2                                      12-73961
      Finally, we lack jurisdiction to review Borraez’s unexhausted due process

claims. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (explaining

this court lacks jurisdiction to consider contentions not raised to the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                       12-73961